IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00311-CV
 
Tom Matis and Gary Sorenson,
                                                                      Appellants
 v.
 
Mark Golden, Brian Kosoglow
and Jonathan Deming,
                                                                      Appellees
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 02-002559-CV-361
 

CONCURRING Opinion





 
          I cannot let the importance of the
dismissal of the first issue go in the understated manner of the majority
opinion.  The importance of that holding is that if a 120a special appearance
motion is denied, the exclusive remedy is by an immediate accelerated appeal of
the interlocutory order under Texas Civil Practice and Remedies Code section
51.014(a)(7).  Tex. Civ. Prac. &
Rem. Code Ann. § 51.014(a)(7) (Vernon Supp. 2006).  That holding means
the losing party cannot wait until the end of the proceeding and then appeal
the denial of the special appearance, but must instead comply with the
requisites of timely filing a notice of appeal for the accelerated appeal.  See
Tex. R. App. P. 26.1(b), 28.1.
 
                                                          TOM
GRAY
                                                          Chief
Justice
 
Concurring
opinion delivered and filed May 16, 2007